-   .


                           OFFICE        OF ME   AITORNEY    GENERAL   OF TQcA$
        y euuaQ.ylln
          --                                        AUSTIN




                   Konorabk b'alterC. Kooblard, Chairmn
                   mira of fnouranoe Oomlssi~nors
                   Austin, Texas

.                      Dear sir:


                                     .
                                     .


    .


    c




                                                            contenplated action by   t*hB   Ids-




                            the exnninaticn conducted In Texas end the ragulra-
                            msnt md~ tf the Prnotoricnn bnsod on the omminatioz:).,
                            Detsilo in connection with the cxoidnstion and tho
                            roquircsants vii11nacoesarilg be diucueoed in the
                            hearin::end more intolli{;entlyexplained by reproscnte-
                            tlve of this Depertmnt.V'



                             .
                                 .
    Ronorabls i&&r   C. Woodward, Page 2       7


l

               Eith reference to whether or not the proposed trip
    of l&r. Barrow constitutes State buSines6 you state:
               -The action tG be taken by ;lissourior any other
       ..state naturally affects the existonce of the Order
         and may result in dama&ine it to such an extcnt'that
         it cannot operate in Texao. It,is important from the
         standpoint of the State of Texas that the action taken
         by us be ruuy explainsa and Understood. It is our
       ..view that this aotion really plaoes the Order on a
         nuoh sounder basis than it waS prior to'the exemination;~
         that its ability to meet its contractual obligaticns is
       . increased. It appeara to us to be to the intereet Gf
         the State of Texa~a to explain to the officials of
         another state this action we have taken to improve the
         Order's condition but'whichthe other steto evidently
         dGaS AOt Understand and UpGn Which it proposes t0 can-
         cal the Prnetorians' license.*
                                                 .
                I%'16 our opinion that tiieinterest of the State of
    Texas iA the aOtiGA Of the ZfiSSGUri  InSUMnOS  iBpSrtm&   re-
    lating to tho Praet.ori.&nS as net out in the preceding para-
    graph qUGtdi   from your letter in not 80 direct es to constitute
    State bupiness v?ithinthe meaning Gf the follov:ingprovision
    Oontained in the rider to the departments1 aPprO?riatiOn bill,
    being senate 9111 427, hctc. 46th LC&lStjrO:
              Wo traveling expenses shall bk incurred by any
         onployoe of any of the depurtmenta, or other s@?nciea
         of the govorDment, outSide of the boundaries of the
         Stat0 Of Texas, exoept for Stat0 ~UCiI?3Sa  dirOCt.~y
         ccncarning hio ovm department Gr agency aAd no suoh
         expenses 6hnll be paid froclState appropriationsor
         out Gf any looal or auxilliary funds by tho State
         Oomptrollcr to any employee of any agency of the ~ov-
         ernment, until and unless a 'wjrittcn statement, oi2ned
         by tho Attorney <;enoral,advisird that the purpose
         of.the proposed trip, in his opinion, is for said
         State businesc purposes, , .. .*I
              While it is true that the action of the lliesouriIn-
    6urance Cepsrtment moy ~indirectly nffcot the status and rel-
    ;aAr;,;zsthePvastorians, a fraternal benefit society cherteyod
               170 do AGt bolieVo that this interest is any &rester
    than is &we iu tho caSe of ony action by a fqroign stnte
    against a Texas corporation Or association.
            ,

            .
i   i.                                                     .
                           .-

         Honorable Xalter C. Y;oodrard,Psga 3        -
              .


                    Nor do we regard it a6 m6terial.tbat the expfJnSe6
         of the proposed trip by L!r.Barrow may eventually be mid by
         the Fraetorians by way of acsessnent against thst comp+~ny.
         The money for the payment of Xr. Barrox    treveling exg8nses
         would of necessity be nsde out of an appropriation to the In-
         suranoe Department of this State, end the fact that sC3.dap-
         propriation might thereatter be supplemented to the extent of
         such eqahsea by an assessment agasinstthe Fraetorians does
         not deprive the monies paid out by the Comptroller a?ldTreaeur-
         or oi'their character as State funao.

                   Acqordingly, we are ootlpelledto reaffirm our letter
         to you of October 9th wherein we otated thnt in our opinion
         the proposed trip of Mr. Eiarrow did not constitute Sto.tebus-
         incss a5 defined in the departmental apptiopriationbill.

                                                     Yours very truly
                                                A’PTOMEY   G3E&,   OP TEXAS




         YiRQ?BB




                                   .




                       .
                   .